DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The amendments submitted on 01/12/2021 overcome the last rejection of 10/28/2020. Upon further consideration, the claims are not allowable base on the newly applied art. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evelsizer et al. (US 20110214709).
Evelsizer et al. disclose;
Regarding claim 1:
(in Figs. 1, 2 and 5H) a light absorber (10), comprising: an insulating substrate (12); a reflective layer (14) that is provided on the insulating substrate (12), that is comprised of a metal, and that has conductivity (Para. 0035, Line 4); a conductive pattern (18) that is disposed on the reflective layer (14) and that has defined therein at least one first opening (FO; See Fig. 5H snipped below); a nano-antenna (20) that is disposed on the reflective layer (14) and that vertically overlaps the at least one first opening (FO; See Fig. 5H snipped below); and an insulating pattern (16) having a first portion (FP; See Fig. 5H snipped below) that is interposed between the reflective layer (14) and the conductive pattern (18) and having a second portion (SP; See Fig. 5H snipped below) that is interposed between and completely fills a vertical space between the reflective layer (14) and the nano-antenna (20) so that the reflective layer (14), the conductive pattern (18), and the nano-antenna (20) are electrically insulated from each other.

    PNG
    media_image1.png
    280
    401
    media_image1.png
    Greyscale

Regarding claim 2:
the nano-antenna (20) has a shape (circular) corresponding to that of the at least one first opening (FO; See Fig. 5H snipped below).
Regarding claim 3:
the nano-antenna (20) has a width that is equal to that of the at least one first opening (FO; See Fig. 5H snipped below).
Regarding claim 4:
the at least one first opening (FO; See Fig. 5H snipped below) has a width ranging from 1 nm to 300 nm, and the conductive pattern (18) is configured to selectively transmit incident light toward the conductive pattern (18) according to a wavelength (Para. 0075, Lines 1-7).
Regarding claim 5:
at least one first opening (FO; See Fig. 5H snipped below) has a first width in a first direction and a second width in a second direction that is perpendicular to the first direction, wherein the first width and the second width range from 1 nm to 300 nm, and the first width is different from the second width (Para. 0075, Lines 1-7).
Regarding claim 16:
a side surface of the nano-antenna (20) is vertically aligned with a side surface of the second portion (SP) of the insulating pattern (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Evelsizer et al. (US 20110214709) in view of Chou et al. (US 20140045209).
Regarding claim 6:
	Evelsizer et al. is silent on that the at least one first opening traverses the conductive pattern in a first direction, and the at least one first opening has a width in a second direction that is perpendicular to the first direction and that ranges from 1 nm to 300 nm.
	Chou et al. disclose the at least one first opening (opening within 150 defining the interface between 120a and 120s) traverses the conductive pattern (150) in a first direction, and the at least one first opening (opening within 150 defining the interface between 120a and 120s) has a width in a second direction that is perpendicular to the first direction and that ranges from 1 nm to 300 nm (Para. 0087, Lines 5-6 - defined by the pillar, 120; See Fig. 3B).

Regarding claim 7:
Evelsizer et al. is silent on that the reflective layer and the nano-antenna are separated by a first distance, the reflective layer and the conductive pattern are separated by a second distance, and the first distance is greater than the second distance.
Chou et al. disclose the reflective layer (110) and the nano-antenna (130) are separated by a first distance, the reflective layer (110) and the conductive pattern (150) are separated by a second distance, and the first distance is greater than the second distance (See Fig. 3B).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first distance and the second distance as taught by Chou et al. into the light absorber device of Evelsizer et al. for the benefit of improving the resonant cavity length and the number of nanogaps present, as well as the coupling effect between the disc and the metallic back plane (Para. 0047, Lines 7-10).
Regarding claim 8:
Evelsizer et al. is silent on that the insulating pattern comprises: a lower insulating pattern that is disposed between the reflective layer and the conductive pattern; and an upper insulating pattern that penetrates the at least one first opening and that protrudes from the lower insulating pattern.
Chou et al. disclose the insulating pattern (120) comprises: a lower insulating pattern (120a) that is disposed between the reflective layer (110) and the conductive pattern (150); and an upper insulating pattern (120s) that penetrates the at least one first opening (opening within 150 defining the interface between 120a and 120s) and that protrudes from the lower insulating pattern (120a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the size of the opening within a range as claimed by Chou et al. into the light absorber device of Evelsizer et al. for the benefit of maximizing absorption or radiation of said light using the nanoscale structure (Para. 0085, Lines 14-16). 
Regarding claim 9:
Evelsizer et al. is silent on that the upper insulating pattern has an upper surface on which the nano-antenna is disposed, and the nano-antenna has sides that are aligned with sides of the upper insulating pattern.
Chou et al. disclose the upper insulating pattern (120s) has an upper surface on which the nano-antenna (130) is disposed, and the nano-antenna (130) has sides that are aligned with sides of the upper insulating pattern (120s; See Fig. 3B).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement of the upper insulating pattern and the nano-antenna as taught by Chou et al. into the light absorbing device of Evelsizer et al. for the benefit of improving the light absorption (Para. 0077, Lines 5-7).
Regarding claim 10:
Evelsizer et al. is silent on that the nano-antenna has a thickness that is substantially the same as that of the conductive pattern.
Chou et al. disclose the nano-antenna (130) has a thickness that is substantially the same as that of the conductive pattern (150; Para. 0051, Lines 12-13; Para. 0054, Lines 3-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thickness of the nano-antenna defined by the diameter of the nano-antenna as taught by Chou et al. into the light absorber device of Evelsizer et al. for the benefit of operating the device depending on the working wavelength (Para. 0047, Lines 2-7; Para. 0051, Lines 17-18).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Evelsizer et al. (US 20110214709) in view of Han et al. (US 20120170097).
Regarding claim 11:
Evelsizer et al. is silent on that the reflective layer and the nano-antenna are separated by a first distance, the reflective layer and the conductive pattern are separated by a second distance, and the first distance is less than the second distance.
Han et al. disclose (in Fig. 3) that the reflective layer (R11) and the nano-antenna (N11) are separated by a first distance (defined by the height of D11), the reflective layer (R11) and the conductive 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the structure taught by Han et al. into the light absorber of Evelsizer et al. for the the benefit of providing a plasmonic nano-antenna that is controllable (Para. 9-18).
Regarding claim 12:
Evelsizer et al. is silent on that the insulating pattern comprises a first depression that has a bottom surface and that is formed below the at least one first opening, and the nano-antenna is disposed on the bottom surface of the first depression.
Han et al. disclose (in Fig. 3) the insulating pattern (D12) comprises a first depression (the cavity formed to house M11) that has a bottom surface and that is formed below the at least one first opening, and the nano-antenna (N11) is disposed on the bottom surface of the first depression (the cavity formed to house M11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the structure taught by Han et al. into the light absorber of Evelsizer et al. for the the benefit of providing a plasmonic nano-antenna that is controllable (Para. 9-18).
	Regarding claim 13:
	Evelsizer as modified is silent on that the nano-antenna comprises: a first antenna part that has defined therein a second opening; and a second antenna part that is spaced apart from the first antenna part and that vertically overlaps the second opening.
	Accordingly, it would have been an obvious matter of design consideration to shape the antenna since to benefit from change such shape will consequently change the resonance wavelength and response, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
	Regarding claim 14:
	Evelsizer et al. is silent on that the first antenna part has a ring shape.

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the ring shape within which the antenna is formed as taught by Han et al. for the benefit of achieving desired characteristics by easily controlling the shape and the arrangement of the plasmonic nano-antenna (Para. 0092, Lines 6-8).
	Regarding claim 15:
	Evelsizer as modified is silent on that the second antenna part has a shape corresponding to the second opening.
	Accordingly, it would have been an obvious matter of design consideration to shape the antenna since to benefit from change such shape will consequently change the resonance wavelength and response, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845